Name: Regulation (EEC) No 912/71 of the Commission of 30 April 1971 amending the French and Italian texts of Regulation (EEC) No 391/68 laying down detailed rules for intervention buying-in in pigmeat
 Type: Regulation
 Subject Matter: trade policy;  animal product;  prices;  information technology and data processing
 Date Published: nan

 Avis juridique important|31971R0912Regulation (EEC) No 912/71 of the Commission of 30 April 1971 amending the French and Italian texts of Regulation (EEC) No 391/68 laying down detailed rules for intervention buying-in in pigmeat Official Journal L 098 , 01/05/1971 P. 0042 - 0042 Finnish special edition: Chapter 3 Volume 3 P. 0191 Danish special edition: Series I Chapter 1971(I) P. 0220 Swedish special edition: Chapter 3 Volume 3 P. 0191 English special edition: Series I Chapter 1971(I) P. 0245 Greek special edition: Chapter 03 Volume 6 P. 0186 Spanish special edition: Chapter 03 Volume 4 P. 0180 Portuguese special edition Chapter 03 Volume 4 P. 0180 REGULATION (EEC) No 912/71 OF THE COMMISSION of 30 April 1971 amending the French and Italian texts of Regulation (EEC) No 391/68 laying down detailed rules for intervention buying-in in pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 121/67/EEC 1 of 13 June 1967 on the common organisation of the market in pigmeat, as last amended by Regulation (EEC) No 777/71, 2 and in particular Article 4 (6) and 5 (3) thereof; Whereas Commission Regulation (EEC) No 391/68 3 of 1 April 1968 laying down detailed rules for intervention buying-in in pigmeat, as amended by Regulation (EEC) No 2665/70, 4 laid down detailed rules for the buying-in, storage and sale of pigmeat by the intervention agencies of the Member States; Whereas Regulation (EEC) No 2665/70 supplemented those rules, particularly as regards refrigeration temperature, storage temperature and packaging; Whereas there is a discrepancy between the French and Italian texts and the texts in the other Community languages as regards the supplementary rules, which thus do not correspond to the measures adopted by the procedure provided for in Article 24 of Regulation No 121/67/EEC ; whereas it is therefore necessary to amend the relevant texts of Regulation (EEC) No 391/68; Whereas the measures provided for in this Regulation arc in accordance with the Opinion of the Management Committee for Pigmeat; HAS ADOPTED THIS REGULATION: Article 1 The following shall be substituted for the French text of the first subparagraph of Article 1 (2) of Regulation (EEC) No 391/68: "Les Ã tats membres prennent toutes mesures aptes Ã assurer la bonne conservation des produits stockÃ ©s. La tempÃ ©rature de congÃ ©lation doit Ã ªtre Ã ©gale ou infÃ ©rieure Ã moins 30 º Celsius, permettant d'obtenir une tempÃ ©rature Ã coeur Ã ©gale ou infÃ ©rieure Ã moins 15 º Celsius. La tempÃ ©rature de stockage doit Ã ªtre Ã ©gale ou infÃ ©rieure Ã moins 20 º Celsius." Article 2 The following shall be substituted for the Italian text of Article 1 (2) of Regulation (EEC) No 391/68: "Gli Stati membri adottano tutte le misure indonee ad assicurare la buona conservazione dei prodotti ammassati. La temperatura di congelamento deve essere uguale o inferiore a meno 30 º Celsius per permettere di ottenere una temperatura al centro della massa uguale o inferiore a meno 15 º Celsius. La temperatura di conservazione in ammasso deve essere uguale o inferiore a meno 20 º Celsius. I suini macellati, in carcasse o mezzene, sono imballati, dopo congelazione, in polietilene, idoneo all'imballaggio di prodotti alimentari, di 1OJ No 117, 19.6.1967, p. 2283/67. 2OJ No L 85, 15.4.1971, p. 30. 3OJ No L 80, 2.4.1968, p. 5. 4OJ No L 284, 30.12.1970, p. 55. 0 705 mm di spessore ed in sacchi di cotone (stockinettes). Le pancette (ventresche) ed il lardo sono imballati dopo congelazione, in polietilene, idoneo all'imballaggio di prodotti alimentari, di 0 705 mm di spessore." Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 26 April 1971. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1967. For the Commission The President Franco M. MALFATTI